Citation Nr: 0825711	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  94-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
sprain with underlying degenerative changes, currently 
evaluated as 40 percent disabling.

2.  Entitlement to increased evaluations for residuals of 
cervical spine strain with underlying degenerative changes, 
evaluated as 20 percent disabling prior to November 13, 1999 
and as 30 percent disabling from that date.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to October 
1991 and had multiple prior periods of active duty for 
training.  Her DD Form 214 indicates prior active service of 
three months and 22 days. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The case was previously 
remanded in June 1998 and December 2003.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder has been productive 
of intervertebral disc syndrome that is more properly 
characterized as severe than as pronounced in degree, with no 
evidence of incapacitating episodes or ankylosis.

2.  Prior to June 29, 1993, the veteran's cervical spine 
disorder was productive of no more than moderate limitation 
of motion.

3.  For the entire period beginning on June 29, 1993, the 
veteran's cervical spine disorder has been productive of 
severe limitation of motion; there has, however, been no 
evidence of ankylosis, severe intervetebral disc syndrome of 
the cervical spine, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar spine sprain with underlying degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


2.  The criteria for an evaluation in excess of 20 percent 
for residuals of cervical spine strain with underlying 
degenerative changes for the period prior to June 29, 1993 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45 (2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2002).

3.  The criteria for a 30 percent evaluation for residuals of 
cervical spine strain with underlying degenerative changes 
for the period from June 29, 1993 through November 12, 1999 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 
(2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 
(2002).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals of cervical spine strain with underlying 
degenerative changes for the period beginning on November 13, 
1999 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In cases where, after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Lumbar spine

During the entire pendency of this appeal, the veteran has 
been assigned a 40 percent evaluation.  An October 2006 
rating decision reflects that this evaluation has been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 
5242.  Given that this disorder encompasses degenerative 
changes, and as the criteria for evaluating spine disorders 
have been revised during the pendency of this appeal, the 
full range of applicable diagnostic criteria have been 
considered by the Board.

The criteria for evaluating spine disorders were revised in 
two phases, with the first phase concerning the criteria for 
evaluating intervertebral disc syndrome.  For the period 
through September 22, 2002, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), a 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent 
evaluation is assigned in cases of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  A 60 percent 
evaluation contemplates incapacitating episodes having a 
total duration of at least six weeks during the past twelve 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bedrest prescribed by a physician and treatment by a 
physician.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  

The remaining diagnostic criteria for evaluating spine 
disorders were later revised, effective from September 26, 
2003.  This further revision incorporates the new criteria 
for evaluating intervertebral disc syndrome.  68 Fed. Reg. 
51454-51458 (August 27, 2003). 

The prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(limitation of lumbar spine motion) and 5295 (lumbosacral 
strain) contain no provisions for an evaluation in excess of 
40 percent.  Other than the criteria for intervetebral disc 
syndrome, the only provisions in the now-deleted criteria for 
an increased evaluation concerned vertebral fractures 
(Diagnostic Code 5285) and ankylosis (Diagnostic Codes 5286 
and  5289), but, as noted below, there is no evidence of 
either in this case.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Given the applicable criteria, the Board observes that there 
is no basis for a higher evaluation solely as due to 
limitation of motion in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The 
evidence of record also does not indicate ankylosis of the 
lumbar spine.  The question thus becomes whether there is a 
basis for an increased evaluation on account of 
intervertebral disc syndrome, in terms of either pronounced 
intervertebral disc syndrome or incapacitating episodes.  

In this regard, the Board notes that VA x-rays from November 
1991 revealed "moderate degenerative changes."  A June 1993 
VA examination report contains an impression of "[s]evere" 
degenerative disease of the cervical and lumbar spines.  
While VA x-rays from October 1995 showed marked degenerative 
changes at L2-L3, L4-L5, and L5-S1, a VA examination report 
from November 1995 indicates that there was "no evidence of 
any specific neurological abnormality."   A November 1999 VA 
examination report indicates no radicular symptomatology, 
muscle spasms, or neurological involvement of the lumbar 
spine upon examination, although the examiner noted that the 
veteran could have symptoms of neurogenic claudication that 
could cause secondary radicular pain as well as hypoesthesia 
and hyporeflexia during prolonged exertions.  An October 2005 
VA spine examination report indicates that the veteran's 
sensory findings were intact; although she "subjectively" 
had numbness and tingling, the examiner described her as 
being without radiculopathy or myelopathy in rendering a 
diagnosis.

The report of the veteran's June 2006 VA neurological 
examination indicates that the veteran had lumbar spondylosis 
without radiculopathy, with effects on individual activities 
no more than mild in degree.  The neurological examination 
was noted to be normal.  

A VA spine examination report, also from June 2006, reflects 
that the veteran had weekly flare-ups of back pain that would 
last two to three days and were severe.  During such times, 
the veteran would have to sit "and can only crochet."  
Otherwise, all activity was noted to be limited.  The veteran 
reported pain radiating into the legs, left greater than 
right, but a sensory examination was unremarkable.  The 
examination of the lumbar sacrospinals revealed severe 
guarding, pain with motion, and tenderness.  

In a June 2007 addendum addressing the spine disorders, a VA 
doctor noted that the veteran did not have ankylosis of the 
lumbar spine.  As to the question of incapacitating episodes 
requiring bedrest, the doctor commented that the veteran had 
claimed to have chronic pain "24/7" that limited her from 
all activities of daily living and that she would rest in 
response.  The doctor, however, did not specify that bedrest 
was required.

As the veteran's lumbar spine intervertebral disc syndrome 
symptoms have at no time been characterized as more than 
severe in degree, there is no basis for an increased 
evaluation under the now-deleted provisions of Diagnostic 
Code 5293.  Moreover, as the veteran has not been shown to 
require bedrest for incapacitating episodes, there is no 
basis for an increased evaluation under Diagnostic Code 5243.

The Board also finds that there is insufficient evidence to 
support separate evaluations for any associated objective 
neurological abnormalities.  In a June 2007 VA neurology 
addendum, a VA doctor noted that there was no evidence of 
myelopathy, radiculopathy, plexopathy, or neuropathy upon a 
neurological examination.  Similarly, in a June 2007 addendum 
concerning the spine, a VA doctor noted that the veteran had 
subjectively stated that she had numbness and tingling.  The 
examiner, however, noted that the veteran had a normal motor 
and sensory examination, with no evidence of radiculopathy, 
myelopathy, or neuropathy.  The veteran has submitted no 
subsequent medical evidence suggesting the contrary.

Finally, the veteran has submitted no evidence showing that 
her lumbar spine disorder has markedly interfered with her 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  The 
Board is cognizant that the veteran has been awarded the 
grant of a total disability evaluation based upon individual 
unemployability (TDIU), but this grant has been predicated 
upon multiple service-connected disorders.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support entitlement to an 
evaluation in excess of 40 percent for lumbar spine sprain 
with underlying degenerative changes, and this claim must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Cervical spine

During the pendency of this appeal, the veteran's cervical 
spine disorder has been evaluated as 20 percent disabling 
prior to November 13, 1999 and as 30 percent disabling from 
that date.  Again, given that this disorder encompasses 
degenerative changes, and as the criteria for evaluating 
spine disorders have been revised during the pendency of this 
appeal, the full range of applicable diagnostic criteria have 
been considered by the Board.

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 20 percent evaluation 
was in order for moderate intervertebral disc syndrome, with 
recurring attacks.  A 40 percent evaluation contemplated 
severe intervertebral disc syndrome, characterized by 
recurrent attacks with intermittent relief.  A 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy which characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  

The remaining diagnostic criteria for evaluating spine 
disorders were revised effective from September 26, 2003.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002), addressing limitation of motion of the 
cervical spine, a 20 percent evaluation was in order for 
moderate limitation of motion, while a 30 percent evaluation 
was warranted for severe limitation of motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
effective only from September 26, 2003, a 30 percent 
evaluation is assigned in cases of forward flexion of the 
cervical spine of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical 
spine.  A 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the cervical spine encompasses 45 degrees of 
flexion, extension, and bilateral lateral flexion and 80 
degrees of bilateral rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  

In this case, the veteran's November 1991 VA examination 
revealed normal cervical spine motion.  However, a June 29, 
1993 VA spine examination report contains a notation of 
"[s]evere degenerative disease of the cervical/lumbar 
spines, as per x-ray," with the corresponding x-ray report 
containing the term "advanced" rather than "severe" in 
describing the cervical spine degenerative changes.  The 
examiner indicated that the motion "of the head on its axis 
was reduced to practically zero degrees," including anterior 
and posterior motion to the right and left.

Subsequent range of motion findings of record confirm the 
type of severe limitation suggested in the June 1993 VA 
examination report.  Notably, a private examination from 
November 1993 revealed more significantly limited motion of 
the cervical spine, with forward flexion to 10 degrees, 
extension to 15 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 25 degrees, and bilateral rotation to 
35 degrees.  Similarly, a November 1995 VA examination note 
indicates "considerable restriction of motion" of the 
cervical spine, with forward flexion to 15 degrees, extension 
to 10 degrees, and lateral bending to 10 degrees.

Given this evidence, the Board finds that the currently 
assigned 30 percent evaluation should be effectuated as of 
June 29, 1993, the first date upon which there was medical 
evidence showing severe limitation of cervical spine motion.  
This is the maximum evaluation under the now-deleted 
provisions of Diagnostic Code 5290.  

As such, for the period beginning on June 29, 1993, there is 
no basis for an even higher evaluation solely on account of 
limitation of motion of the cervical spine.  The only 
remaining bases for an increased evaluation include 
ankylosis, incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months, and severe intervetebral disc syndrome.  As 
with the lumbar spine, however, there is no evidence to 
suggest ankylosis.

In this regard, VA x-rays from October 1995 revealed moderate 
degenerative changes of the cervical spine.  A November 1999 
VA examination report indicates no radicular symptomatology, 
muscle spasms, or neurological involvement of the cervical 
spine, and x-rays again showed moderate osteoarthritic 
degenerative joint disease.  An October 2005 VA spine 
examination report reflects that the veteran's sensory 
findings were intact; although she "subjectively" had 
numbness and tingling, the examiner described her as being 
without radiculopathy or myelopathy in rendering a diagnosis.

The report of the veteran's June 2006 VA neurological 
examination indicates that a neurological examination of the 
cervical spine was normal, with no radiculopathy or 
myelopathy and no specific effects on daily activities listed 
as more than mild in degree.  The veteran's June 2006 VA 
spine examination report indicates severe pain with motion 
and tenderness, but a sensory examination was entirely within 
normal limits.  

In a June 2007 addendum addressing spine disorders, a VA 
doctor noted that the veteran did not have ankylosis of the 
cervical spine.  As to the question of incapacitating 
episodes requiring bedrest, the doctor commented that the 
veteran had claimed to have chronic pain "24/7" that 
limited her from all activities of daily living and that she 
would rest in response.  The doctor, however, did not specify 
that bedrest was required.

Overall, the Board does not find that the evidence of record 
supports the finding that any intervertebral disc syndrome 
symptoms of the cervical spine are more properly 
characterized as severe, rather than as moderate, in degree.  
Rather, the veteran's primary symptoms encompass limitation 
of motion and pain, and she is already receiving the maximum 
30 percent evaluation for limitation of motion.  See DeLuca 
v. Brown, supra.  Moreover, as the veteran has not been shown 
to require bedrest for incapacitating episodes, there is no 
basis for an increased evaluation under Diagnostic Code 5243.

As with the lumbar spine, the Board finds that there is 
insufficient evidence to support separate evaluations for any 
associated objective neurological abnormalities, given that 
the June 2007 addenda from VA doctors specifically indicate 
that there was no evidence of myelopathy, radiculopathy, or 
neuropathy of the cervical spine.

Also, as the veteran has submitted no evidence showing that 
her service-connected cervical spine disorder has markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal, the Board is not required to remand 
this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

In summary, the Board finds no basis for an evaluation in 
excess of 20 percent for the veteran's cervical spine 
disorder prior to June 29, 1993.  An increase to a 30 percent 
evaluation is warranted for the period from June 29, 1993 
through November 12, 1999, but there is no basis for an 
evaluation in excess of 30 percent during that period or 
afterwards.  Overall, this determination represents a 
partial, grant for the period from June 29, 1993 through 
November 12, 1999 and a denial for the remaining time 
periods.  38 C.F.R. § 4.3, 4.7.

IV.  VA's duties

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

This case concerns claimed increases in existing ratings and 
is therefore subject to the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  As indicated in this 
decision, adequate VCAA notice requires that: (1) VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In the present case, the appealed rating decision predated 
the enactment of the laws and regulations governing VA's duty 
to notify by more than eight years.  In March 2004, the 
veteran was furnished a notification letter that was in 
substantial compliance with the first and fourth requirements 
of Vazquez-Flores to the extent that she was notified that 
she needed to submit evidence of worsening that could include 
specific medical and laboratory evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner her 
disabilities had worsened.  The Board is aware that this 
letter did not provide the type of notification set forth in 
the second and third requirements of Vazquez-Flores.  As 
such, the veteran has received inadequate notice, and the 
Board must proceed with an analysis of whether this error 
prejudiced her.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that, in Vazquez-Flores, the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that consideration was warranted for whether there 
existed subsequent VA action that served to render a pre-
adjudicatory notice error non-prejudicial.  In the present 
case, in fact, the veteran was provided with the then-
applicable diagnostic criteria in a January 1993 Statement of 
the Case.  In a March 2003 letter, she was furnished with a 
letter setting forth the new provisions of Diagnostic Code 
5243.  Finally, in March 2008, the veteran was furnished with 
a Supplemental Statement of the Case listing the applicable 
diagnostic codes for rating spine disorders, including the 
deleted provisions described above and the current 
provisions.  She was given an opportunity to respond to all 
of these issuances, and, in April 2008, the Appeals 
Management Center (AMC) in Washington, DC received a letter 
from her indicating that she had no further evidence to 
submit and wanted the case to be returned to the Board.  As 
such, the Board finds that the veteran was provided with all 
necessary information about the applicable diagnostic codes 
and all specific testing results (i.e., range of motion 
findings) needed to support a higher rating, as well as ample 
opportunity to respond.   

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's available service, VA, and private 
medical records have been obtained.  Additionally, she has 
been afforded multiple VA examinations over the course of 
this appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar spine sprain with underlying degenerative changes is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of cervical spine strain with underlying 
degenerative changes for the period prior to June 29, 1993 is 
denied.

Entitlement to a 30 percent evaluation for residuals of 
cervical spine strain with underlying degenerative changes 
for the period from June 29, 1993 through  November 12, 1999 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent for 
residuals of cervical spine strain with underlying 
degenerative changes for the period beginning on November 13, 
1999 is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


